                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

UNITED STATES OF AMERICA                     )
          v.                                 )
                                             )       Case Number: 1:19-CR-283
OKSANA VOVK,                                 )
                                             )       Honorable Claude M. Hilton
               Defendant.                    )
                                             )       Sentencing: February 7, 2020

      POSITION OF THE UNITED STATES WITH RESPECT TO SENTENCING

       The United States of America, by and through its attorneys, G. Zachary Terwilliger, United

States Attorney for the Eastern District of Virginia, and Karolina Klyuchnikova, Special Assistant

United States Attorney (LT), in accordance with 18 U.S.C. § 3553(a) and the United States

Sentencing Commission Guidelines Manual (“U.S.S.G.” or the “Guidelines”), hereby files this

position of the United States with respect to sentencing of the defendant, Oksana Vovk

(hereinafter, VOVK).    The United States has no objection to the Presentence Report, which

correctly calculates the Guideline range to be 46 to 57 months.   The United States moves for a

one-level reduction of the defendant’s Guidelines level pursuant to U.S.S.G. § 3E1.1(b), in

recognition of the defendant’s timely guilty plea and her acceptance of responsibility. The United

States respectfully submits that a sentence of 46 months of imprisonment is sufficient, but not

greater than necessary, to accomplish the goals of 18 U.S.C. § 3553(a).

I.     FACTUAL AND PROCEDURAL BACKGROUND

       From in and around June 2014 to on or about November 4, 2016, within the Eastern

District of Virginia and elsewhere, VOVK engaged in a conspiracy to launder narcotics sales

proceeds through various bank accounts.

                                                 1
       As per information provided by co-conspirator 1 (“CC-1”), during that time period,

he/she obtained cocaine from NALETH VONGSENGCHANH (also known as “Aleth Terada”)

(hereinafter, TERADA) and VOVK. In the beginning of the conspiracy, CC-1 obtained the

cocaine within the Eastern District of Virginia from TERADA and VOVK. Beginning in

January 2015, CC-1 obtained the cocaine from Texas, where TERADA and VOVK had moved

to. On numerous occasions, CC-1 and his conspirators made cash deposits into bank accounts

controlled by TERADA and VOVK to repay them for the cocaine, including into the account of

STYLISH TRAVELER LLC. During the conspiracy, another co-conspirator (“CC-2”),

couriered drugs for CC-1, assisted in handling cash proceeds from the cocaine, and made cash

deposits to TERADA and VOVK’s bank accounts as payment for the cocaine.

       In addition to CC-1 and CC-2 transporting and delivering bulk cash currency to

TERADA and VOVK in Texas, CC-1 also facilitated the transfer of drug proceeds to TERADA

and VOVK through traditional bank deposits and money transfers. TERADA provided CC-1

the bank account details, amounts, and/or payee information. In particular, TERADA provided

the bank account details to CC-1 for Capital One Bank account 1360853035 in the name of

STYLISH TRAVELER LLC. Records produced by Capital One show that account

1360853035 was a jointly owned account held by TERADA and VOVK. CC-1 would deposit

narcotics proceeds into this account. TERADA and VOVK would then withdraw the proceeds

from the account in Texas. During the course of the investigation, STYLISH TRAVELER LLC

never had a legitimate business purpose.

       CC-2 also made numerous trips in rental vehicles to transport drug proceeds to Houston,

Texas and obtain kilogram quantities of cocaine from TERADA and VOVK for transport back to


                                               2
the Washington, D.C. region. CC-2 made trips to Houston, Texas in May, June, July,

September, and October of 2015 and would either take $30,000 United States currency (“USC”)

or $60,000 USC to purchase one or two kilograms of cocaine from TERADA and VOVK.

       In May 2015, CC-1 rented a vehicle from Enterprise in Alexandria, Virginia, within the

Eastern District of Virginia, and accompanied CC-2 on a trip to Houston, Texas to pick up

cocaine from TERADA for delivery to the Washington, D.C. metropolitan area. CC-1 and CC-

2 drove to an apartment where both TERADA and VOVK were present during the exchange.

CC-1 gave TERADA bulk USC and TERADA contacted his supplier. The following day, an

unidentified co-conspirator arrived at TERADA’s apartment and delivered one kilogram of

cocaine to TERADA, who then supplied that kilogram to CC-1. CC-2 concealed the cocaine in

the engine compartment of the rental vehicle.

       CC-2 departed Houston in the rental vehicle with the cocaine destined for Maryland. At

the direction of CC-1, once in Maryland, CC-2 retrieved the cocaine from the engine

compartment, placed it in a bag, and then drove the rental vehicle with the bag of cocaine to a

location in Washington, D.C. CC-2 left the vehicle unlocked and walked away. The cocaine

was retrieved by a local distributor, who was a customer of CC-1. The local distributor left

$35,000.00 USC inside the rental vehicle in exchange for the cocaine. A short time later, CC-2

returned to the vehicle and drove to a Wells Fargo branch in the Eastern District of Virginia.

CC-2 deposited the $35,000.00 USC into multiple bank accounts, held or controlled by

TERADA and VOVK. The bank account details were provided to CC-2 by CC-1, who had

remained in Houston, Texas. After CC-2 deposited the cash at a Wells Fargo bank location,




                                                3
CC-1, TERADA, and VOVK drove from Houston, Texas to the Washington, D.C. region with

another kilogram of cocaine.

       On or about November 4, 2016, CC-1 and VOVK traveled from Texas back to the

Eastern District of Virginia. CC-1 and CC-2 were arrested after law enforcement officers

observed CC-1 and CC-2 remove approximately one kilogram (993 grams) of cocaine that was

packaged and concealed in the engine compartment of a vehicle driven by CC-1 and occupied by

VOVK. CC-1 and VOVK had traveled from Houston, Texas to Vienna, Virginia, within the

Eastern District of Virginia, with the cocaine.

       During the conspiracy, between February 2015 and December 2015, CC-1 deposited

approximately $78,300 USC of cocaine proceeds into the STYLISH TRAVELER LLC bank

account in a classic deposit structuring manner meant to evade currency-reporting requirements.

For each deposit, CC-1 would print either “Stylish Traveler LLC,” “Aleth Terada,” or “Oksana

Vovk,” and each withdrawal slip would be signed by either TERADA or VOVK acknowledging

receipt of the transaction amounts.

       After being encountered in Finland and stopped pursuant to a Red Notice, VOVK was

extradited from Finland to the United States in June of 2018, to face charges based on the above

facts. On December 4, 2019, VOVK pled guilty to conspiracy to commit money laundering, in

violation of Title 18, United States Code, Sections 1956(a)(1) and (h).       Her sentencing is

scheduled for February 7, 2020.

       1. ARGUMENT

               a. Overview of Applicable Law

       Although the Supreme Court rendered the Guidelines advisory in United States v. Booker,


                                                  4
543 U.S. 220 (2005), a sentencing court still must “consult those Guidelines and take them into

account when sentencing.” Booker, 543 U.S. at 264. “[A] district court shall first calculate (after

making the appropriate findings of fact) the range prescribed by the guidelines. Then, the court

shall consider that range as well as other relevant factors set forth in the guidelines and those

factors set forth in [18 U.S.C.] § 3553(a) before imposing the sentence.” United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005).

       When imposing a sentence that is “sufficient, but not greater than necessary,” Section 3553

states that the Court shall consider the nature and circumstances of the offense and the history and

characteristics of the defendant. The Court must also consider other factors, including the need

for the sentence “to reflect the seriousness of the offense, to promote respect for the law, to provide

just punishment for the offense; [and] to afford adequate deterrence to criminal conduct.” 18

U.S.C. § 3553(a)(2)(A) & (B). In addition, the sentence should protect the public from further

crimes of the defendant and provide the defendant with needed correctional treatment. 18 U.S.C.

§ 3553(a)(2)(C) & (D). Finally, the sentence should address “the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of similar

conduct.” 18 U.S.C. § 3553(a)(6).

               b. Guidelines Calculation

       In accordance with Section 6A1.2 of the Guidelines and Policy Statements and this Court’s

policy regarding Guideline sentencing, the United States has reviewed the Probation Office’s

Presentence Investigation Report (PSR) prepared in this matter.      The Probation Office calculated

the defendant’s Guidelines range to be 46 to 57 months, based on a total offense level of 23 and a

Criminal History Category of I.


                                                  5
               i.      Application of 18 U.S.C. § 3553 Factors to the Defendant’s Case

       The factors set forth in 18 U.S.C. § 3553(a) warrant a significant term of imprisonment.

The defendant and her coconspirators laundered over $78,000 in United States currency through

the STYLISH TRAVELER LLC account – money that came from the distribution of cocaine in

the Virginia region and Texas.    The defendant used numerous bank accounts, including one of

the illicit business, to launder the money for the purpose of avoiding detection of the narcotics

proceeds.   The defendant conducted the laundering and structuring for the purpose of hiding her

involvement in the trafficking of a large amount of cocaine.

       Cocaine imposes a significant harm on society. It is an addictive drug that destroys the

lives of users, and has far reaching consequences on the users’ families, friends, and communities.

The resultant cost on society is tremendous, including the cost of law enforcement, healthcare, loss

of productivity, and mental health treatment. The defendant engaged in these actions without any

regard for the harms to society and the users, and did so for her own financial gain.

       A period of incarceration is necessary to promote respect for the law, and to deter future

criminal conduct by the defendant and others.     As regards the history and characteristics of the

defendant, the defendant has no prior convictions, but does have two open cases in Texas for which

bench warrants have been issued: driving while intoxicated (2016) and interfere with duties of

public servant (2016).    The convictions, therefore, total a criminal history score of I.    With

respect to other defendants in the investigation, each of the two other defendants was sentenced to

a term of 60 months imprisonment and 84 months imprisonment, respectively, after each accepted

responsibility for the charge of conspiracy to distribute 500 grams or more of cocaine (in violation

of Title 21 U.S.C. Sections 841(a)(1) and 846).


                                                  6
       The defendant is a highly educated individual with a bachelor’s degree in Management, a

master’s degree in Business Appraisal and Economy, and proficiency in numerous languages.

The defendant has also held high-paying jobs in Russia dealing with finance and technical writing.

In the case before us, the defendant used her business and finance skills in a criminal manner to

launder narcotics proceeds stemming from the trafficking of at least 500 grams but less than 2

kilograms of cocaine.    However, the defendant’s background does also indicate that she has a

high chance of being rehabilitated and becoming a productive member of society after her release

from prison.    The defendant also admitted responsibility for her actions.         In light of the

defendant’s present criminal conduct, lack of prior criminal convictions, her acceptance of

responsibility, and those additional factors set forth above, the government submits that a 46-

month term of incarceration is sufficient, but not greater than necessary, to further the goals in 18

U.S.C. § 3553(a).

       2. CONCLUSION

       For the reasons stated above, the United States respectfully requests that the Court

impose a sentence of imprisonment of 46 months.


                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney


                                      By:                     /s/
                                              Karolina Klyuchnikova
                                              Special Assistant United States Attorney (LT)




                                                 7
                                 CERTIFICATE OF SERVICE


       I hereby certify that on this 3rd day of February 2020, I filed the foregoing document with

the Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF)

to all counsel of record.



                                            _______/s/_________________________
                                            Karolina Klyuchnikova
                                            Special Assistant United States Attorney
                                            United States Attorney’s Office
                                            2100 Jamieson Avenue
                                            Alexandria, VA 22314
                                            Phone: (703) 299-3700
                                            Karolina.Klyuchnikova@usdoj.gov




                                                8
